Citation Nr: 1820171	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the RO in Nashville, Tennessee, which in pertinent part, denied service connection for left ear hearing loss.

In November 2016, the Veteran testified at a Travel Board hearing that was held at the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran currently has left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.	The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.	The Veteran's current left ear hearing loss is etiologically related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for left ear hearing loss, which is a complete grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Left Ear Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with left ear sensorineural hearing loss (as an organic disease of the nervous system) which is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claim (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran asserts that the currently diagnosed left ear hearing loss is the result of the same in-service noise exposure for which service connection for right ear hearing loss and bilateral tinnitus was granted in the August 2013 rating decision on appeal.  See November 2016 Board hearing transcript.

Initially, the Board finds that the Veteran currently has a left ear hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A June 2013 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 2000, 3000, and 4000 Hz in the left ear with a speech discrimination score of 78 percent.  The VA examination report conveys that the Veteran was diagnosed with left ear sensorineural hearing loss.

The Board also finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  During the November 2016 Board hearing, the Veteran testified to experiencing acoustic trauma while working around loud machinery during service.  The Veteran reported similar in-service noise exposure during the June 2013 VA examination, for which the VA examiner found was sufficient to cause bilateral tinnitus and right ear sensorineural hearing loss.  Similar to tinnitus, sensorineural hearing loss is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and qualified as an organic disease of the nervous system under 38 C.F.R. § 3.309.

Because the Veteran sustained nerve damage that caused the service-connected tinnitus (and right ear sensorineural hearing loss), by necessary logical inference, the Veteran sustained the same nerve damage to the inner ear that caused the current left ear sensorineural hearing loss.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current left ear sensorineural hearing loss in service.  Such left ear sensorineural hearing loss is a permanent disability that was incapable of actual improvement of the nerve damage because chronic sensorineural hearing loss either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic sensorineural hearing loss that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

Notwithstanding the above, the June 2013 VA examiner opined that the Veteran's left ear hearing loss is less likely than not the result of military service because left ear hearing loss was measured to be within normal limits during a September 1971 service separation examination; however, the rationale underlying the VA examiner's negative opinion is legally erroneous, so is of no probative value.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge that was incurred in service); Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992) (holding that a veteran may establish the required nexus between current hearing loss disability and the term of military service if he can show that the hearing loss disability resulted from acoustic trauma).

Finally, the record includes a December 2016 private medical opinion wherein 
Dr. E.G. opined that the Veteran's bilateral sensorineural hearing loss is at least as likely as not the result of noise exposure sustained during active service.  Dr. E.G. explained that the Veteran was exposed to high levels of noise from machinery and had begun experiencing symptoms of tinnitus during service as a result, in contrast to the relatively little post-service noise exposure.  Further, Dr. E.G. explained that the symmetrical and sloping nature of the Veteran's hearing loss in both ears indicate that the hearing loss was caused by the same noise exposure during service.  The Board finds the December 2016 private medical opinion highly probative in establishing that left ear sensorineural hearing loss is the result of acoustic trauma sustained during service as it recognizes the acoustic trauma sustained during service (symptoms of tinnitus that began during service) that resulted in sensorineural hearing loss in both ears.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C. §5107; 38 C.F.R. § 3.102.  As service connection has 

been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. §7104 (2012).


ORDER

Service connection for left ear sensorineural hearing loss is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


